DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/20/2021, 11/3/2020, and 5/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 17-20 are rejected under 35 U.S.C. 102 (a) (a) as being anticipated by Sekine (US 2015/0319341).
Regarding claim 1, Sekine discloses an image capturing device (combination of image capturing device 12a, motion detection image processing device 10a, and video management device 30a) (Sekine fig. 1) comprising:
a motion determination unit (motion detection image processing device 10a) that determines a presence/absence of motion (presence/absence of moving object) in a 
a transmission control unit (circuit 16) that controls whether or not to transmit image data (video 1) corresponding to at least the plurality of pixels (pixels) on a basis of the motion determination result (result by motion detection image processing device 10a), (Sekine, par [0045], fig. 1, wherein transmission of video 1 to device 30 is controlled corresponding to result by motion detection image processing device 10a).
Regarding claim 2, Sekine discloses aforementioned limitations of the parent claim. Additionally, Sekine discloses:
the motion determination unit (motion detection image processing device 10a) determines the presence/absence of the motion (presence/absence of moving object) for each area (each area of captured image) including a plurality of pixels (Sekine, figs. 1, 7(A), par [0045, 0056, 00760-0079], wherein presence/absence of moving object is determined for each area of captured image having plurality of pixels), and
the transmission control unit (circuit 16) controls, for each of the areas (each of areas in the captured image), whether or not to transmit the image data (video 1) on a basis of the motion determination result (result by motion detection image processing device 10a), (Sekine, par [0045], fig. 1, wherein transmission of video 1, for each of 
Regarding claim 17, Sekine discloses aforementioned limitations of the parent claim. Additionally, Sekine discloses:
the motion determination unit (motion detection image processing device 10a) determines that an area (an area) where an inter-frame difference value (count value related to differential signal) of the addition signal (adding or averaging signals of Gr or Gb pixels) exceeds a first threshold value (Threshold 2) is an area with the motion (moving object) (Sekine, fig. 1, par [0045, 0048-0049], wherein moving object including a motion area is determined when count value is higher than Threshold 2).
Regarding claim 18, Sekine discloses aforementioned limitations of the parent claim. Additionally, Sekine discloses:
the motion determination unit (motion detection image processing device 10a) determines that an area (an area) where an inter-frame difference value (count value related to differential signal) of the addition signal (adding or averaging signals of Gr or Gb pixels) falls below a second threshold value (Threshold 2) is an area without the motion (an area without moving object) (Sekine, fig. 1, par [0045, 0048-0049], wherein an area without moving object is determined when count value is not higher than Threshold 2).
Regarding claim 19, the same ground of rejection as in claim 1 is applied.
Regarding claim 20, the same ground of rejection as in claim 1 is applied, wherein image capturing device and image capturing system are interchangeable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2015/0319341) in view of Cho (US 2015/0201152 to Cho et al)
Regarding claim 3, Sekine discloses aforementioned limitations of the parent claim. However, Sekine does not disclose:
a conversion control unit that controls conversion processing from an analog signal to a digital signal of a plurality of pixels constituting an area with the motion so as to be performed in units of pixel in a case where it is determined that an area with the motion is present.
On the other hand, in the same endeavor, Cho discloses:
a conversion control unit (time circuit 202) that controls conversion processing from an analog signal to a digital signal (by ACD 201) of a plurality of pixels (pixels from ccd or cmos i.e. oec) constituting an area with the motion (motion area 402) so as to be performed in units of pixel in a case where it is determined that an area with the motion is present (area 402) (Cho, figs. 2, 3, 4, par [0050-0055, 0058, 0064], wherein image signal from ccd or cmos is controlled for ADC conversion by controller 207 via timing circuit 202 on the basis of motion area 402).

Regarding claim 4, Sekine and Cho discloses aforementioned limitations of the parent claim. Additionally, discloses:
in a case where it is determined that an area (area 401) with the motion is not present, the conversion control unit (time circuit 202) controls the conversion processing for a plurality of pixels constituting an area without the motion (area 401) so as to be performed collectively in the area without the motion (Cho, figs. 2, 3, 4, par [0050-0055, 0058, 0064], wherein image signal from ccd or cmos is controlled for ADC conversion by controller 207 via timing circuit 202 on the basis of area 401).
Regarding claim 5, Sekine and Cho discloses aforementioned limitations of the parent claim. Additionally, Cho discloses:
in a case where it is determined that an area (motion area 402) with the motion is present, the conversion control unit (time circuit 202) controls the conversion processing of an entire image (entire image 40) so as to be performed in units of pixel (pixel units of ccd or cmos) (Cho, figs. 2, 3, 4, par [0050-0055, 0058, 0064], wherein image signal from ccd or cmos is controlled for ADC conversion for the whole frame 40 by controller 207 via timing circuit 202 on the basis of motion area 402).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Cho into the device by 
Regarding claim 6, Sekine discloses aforementioned limitations of the parent claim. However, Sekine does not disclose:
a conversion control unit that determines, on a basis of predetermined information, whether a target of conversion processing from an analog signal to a digital signal is only a plurality of pixels constituting an area with the motion or is an entire image in a case where it is determined that an area with the motion is present.
On the other hand, in the same endeavor, Cho discloses:
a conversion control unit (time circuit 202) that determines, on a basis of predetermined information (information in main controller 207), whether a target (entire image 40) of conversion processing from an analog signal to a digital signal is only a plurality of pixels constituting an area with the motion or is an entire image (entire image 40) in a case where it is determined that an area (area 402) with the motion is present (Cho, figs. 2, 3, 4, par [0050-0055, 0058, 0064], wherein image signal from ccd or cmos is controlled for ADC conversion for the whole frame 40 by controller 207 via timing circuit 202 on the basis of motion area 402).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Cho into the device by Sekine so as to achieve the invention as claimed because such incorporation transmits effective image data (Cho, par [0010]).
Regarding claim 7, Sekine and Cho discloses aforementioned limitations of the parent claim. Additionally, Cho discloses:

Regarding claim 8, Sekine discloses aforementioned limitations of the parent claim. However, Sekine does not disclose:
the motion determination unit determines, on a basis of a prediction result of a change of the motion, whether an area that changes to have the motion is present, and the image capturing device further comprises a conversion control unit that controls conversion processing from an analog signal to a digital signal of a plurality of pixels constituting an area that changes to have the motion so as to be performed in units of pixel in a case where it is determined that an area that changes to have the motion is present.
On the other hand, in the same endeavor, Cho discloses:
the motion determination unit (main controller 207) determines, on a basis of a prediction result of a change of the motion (motion change of frame 40), whether an area that changes to have the motion is present (area 402), and the image capturing device (ccd or cmos) further comprises a conversion control unit (time circuit 202) that controls conversion processing (by ADC 201) from an analog signal to a digital signal of a plurality of pixels constituting an area (area 402) that changes to have the motion so as to be performed in units of pixel (pixel units of ccd or cmos) in a case where it is determined that an area that changes to have the motion is present (area 402) (Cho, 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Cho into the device by Sekine so as to achieve the invention as claimed because such incorporation transmits effective image data (Cho, par [0010]).
Regarding claim 9, Sekine discloses aforementioned limitations of the parent claim. However, Sekine does not disclose:
a first processing control unit that controls predetermined signal processing on a plurality of pixels constituting an area with the motion to be executed in a case where it is determined that an area with the motion is present.
On the other hand, in the same endeavor, Cho discloses:
a first processing control unit (main controller 207) that controls predetermined signal processing (removal of high frequency) on a plurality of pixels (pixels in area 402) constituting an area with the motion to be executed in a case where it is determined that an area with the motion is present (area 402) (Cho, figs. 2, 3, 4, par [0050-0058, 0064], wherein removal of high frequency is performed for motion area 402).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Cho into the device by Sekine so as to achieve the invention as claimed because such incorporation transmits effective image data (Cho, par [0010]).
Regarding claim 10, Sekine and Cho discloses aforementioned limitations of the parent claim. Additionally, Cho discloses:

Regarding claim 11, Sekine discloses aforementioned limitations of the parent claim. However, Sekine does not disclose:
a second processing control unit that controls encoding processing on a plurality of pixels constituting an area with the motion to be executed in a case where it is determined that an area with the motion is present.
On the other hand, in the same endeavor, Cho discloses:
a second processing control unit (main controller 207) that controls encoding processing (compression) on a plurality of pixels constituting an area (area 402 with motion) with the motion to be executed in a case where it is determined that an area with the motion is present (Cho, figs. 2, 3, 4, par [0067-0069], wherein video frame including motion area 402 is compressed).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Cho into the device by Sekine so as to achieve the invention as claimed because such incorporation transmits effective image data (Cho, par [0010]).
Regarding claim 12, Sekine and Cho discloses aforementioned limitations of the parent claim. Additionally, Cho discloses:

Regarding claim 13, Sekine and Cho discloses aforementioned limitations of the parent claim. Additionally, Cho discloses:
in a case where it is determined that an area with the motion is present (area 402), the second processing control unit (main controller 207) controls, on a basis of an area with the motion (area 402), a compression ratio (compression ratio) by the encoding processing executed on a plurality of pixels (pixels of area 402) constituting the area with the motion (Cho, figs. 2, 3, 4, par [0067-0069], wherein video frame including motion area 402 is compressed).
Regarding claim 14, Sekine discloses aforementioned limitations of the parent claim. However, Sekine does not disclose:
a pixel control unit that controls a frame rate of a plurality of pixels constituting an area with the motion in accordance with a size of the motion or a brightness of a subject having the motion in a case where it is determined that an area with the motion is present.
On the other hand, in the same endeavor, Cho discloses:
a pixel control unit (main controller 207) that controls a frame rate (frame rate) of a plurality of pixels (pixels in area 402) constituting an area with the motion (area 402) in 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Cho into the device by Sekine so as to achieve the invention as claimed because such incorporation transmits effective image data (Cho, par [0010]).
Regarding claim 15, Sekine discloses aforementioned limitations of the parent claim. However, Sekine does not disclose:
an exposure control unit that controls an exposure time corresponding to a plurality of pixels constituting an area with the motion in accordance with a brightness of the plurality of pixels in a case where it is determined that an area with the motion is present.
On the other hand, in the same endeavor, Cho discloses:
an exposure control unit (main controller 207) that controls an exposure time (exposure time related to compression of video frame 40) corresponding to a plurality of pixels (pixels in area 402) constituting an area with the motion in accordance with a brightness of the plurality of pixels in a case where it is determined that an area with the motion is present (area 402) (Cho, figs. 2, 3, 4, par [0067-0069], wherein exposure time related to compressed motion area 402 is controlled).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Cho into the device by 
Regarding claim 16, Sekine discloses aforementioned limitations of the parent claim. However, Sekine does not disclose:
in a case where it is determined that an area with the motion is not present, the transmission control unit outputs information indicating that an area with the motion is not present.
On the other hand, in the same endeavor, Cho discloses:
in a case where it is determined that an area with the motion is not present (area 401), the transmission control unit (main controller 207) outputs information indicating that an area with the motion is not present (area 401), (Cho, figs. 2, 3, 4, par [0064, 0067-0069], wherein in step S309, indication of area 401 is output).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Cho into the device by Sekine so as to achieve the invention as claimed because such incorporation transmits effective image data (Cho, par [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697        


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697